Citation Nr: 0602445	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  04-24 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila,
the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for malaria.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral ear 
disability, to include impacted cerumen in both ears.

3.  Whether new and material evidence has been submitted to 
reopen a claim for prisoner of war (POW) status.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from December 1941 to May 
1942, and from August 1945 to December 1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) from decisions of the Regional Office (RO) of the 
United States Department of Veterans Affairs (VA) in Manila, 
the Republic of the Philippines.  In a July 2003 rating 
decision, the RO denied the veteran's request to reopen 
previously denied claims for service connection for malaria 
and a bilateral ear disorder.  In an April 2004 decision, the 
RO denied the veteran's request to reopen a claim for POW 
status.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Evidence received since an April 1991 Board decision 
denying reopening of a claim for service connection for 
malaria is cumulative and redundant of earlier evidence that 
the veteran had malaria in 1942 and 1944, and does not raise 
a reasonable possibility of substantiating the claim.

3.  Evidence received since an April 1991 Board decision 
denying service connection for a bilateral ear disorder does 
not include competent evidence that the veteran had cerumen 
impaction, defective hearing, or other ear disorder during 
service, and does not raise a reasonable possibility of 
substantiating the claim.

4.  The United States military has certified that the veteran 
has no recognized prisoner of war status.

5.  Evidence received since an April 1991 Board decision 
denying POW status does not include military recognition of 
any claimed POW period, and does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received, and the 
claim of service connection for malaria may not be reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2005).

2.  New and material evidence has not been received, and the 
claim of service connection for a bilateral ear disorder may 
not be reopened.  Id.

3.  New and material evidence has not been received, and the 
claim for POW status may not be reopened.  Id.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. § 5100 et seq. (West 2002)), expanded VA's duty 
to notify claimants regarding the development of evidence 
relevant to their claims, and enhanced VA's duty to assist 
claimants in developing evidence pertinent to their claims.  
Regulations implementing the VCAA were published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

In this case, the Board finds that VA has fulfilled its 
duties under the VCAA.  Written notices provided in 2003 and 
2004 fulfill the requirements under the VCAA to notify the 
veteran regarding the development of relevant evidence, 
including the requirement to notify the veteran to submit all 
pertinent evidence in his possession.  VA has conducted all 
appropriate development of evidence relevant to this case, 
and has secured all available pertinent evidence.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  The Court has 
also indicated that the lack of full notice prior to the 
initial decision may be corrected, and any error as to when 
notice was provided may be harmless, if the veteran is 
provided a meaningful opportunity to participate in the 
processing of his claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).

In this case, VA issued the some parts of the required VCAA 
notice after the initial adverse rating decision of July 
2003.  VA followed proper procedures, however, in subsequent 
actions.  The RO provided all aspects of the required notice 
by October 2003.  The veteran has had a meaningful 
opportunity to participate in the processing of his claim.  
To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds such error to 
be harmless error that would not reasonably affect the 
outcome of the case.

Reopening of Previously Denied Claims

In a June 1960 rating decision, the RO denied service 
connection for malaria.  In a July 1990 rating decision, the 
RO denied service connection for a bilateral ear disorder.  
In September 1990, the RO informed the veteran of a finding 
that the veteran was not a prisoner of war for at least 30 
days.

In an April 1991 decision, the Board denied service 
connection for malaria and a bilateral ear disorder.  In a 
separate April 1991 decision, the Board found that the 
veteran was not a former POW for VA benefits purposes.

When the Board denies a claim, the claim may not be reopened 
unless new and material evidence with respect to that claim 
is presented or secured.  38 U.S.C.A. §§ 5108, 7104(b).  The 
United States Court of Appeals for Veterans Claims (Court) 
has ruled that, if the Board determines that new and material 
evidence has been submitted, the case must be reopened and 
evaluated in light of all of the evidence, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The regulation defining new and material evidence, 38 C.F.R. 
§ 3.156, was revised in 2001.  The revised regulation applies 
to any claim to reopen a finally decided claim received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 et seq. 
(2001).  The RO received the veteran's claim to reopen the 
claims for service connection for malaria and a bilateral ear 
disorder in March 2003.  The veteran submitted a claim in 
August 2003 to reopen a claim for POW status.  Thus, the 
revised regulation applies to each of the claims currently on 
appeal.

Under the revised version of 38 C.F.R. § 3.156, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the last time that the claim was finally disallowed on 
any basis (not only since the last time that the was 
disallowed on the merits).  Evans v. Brown, 9 Vet. App. 273 
(1996).  The most recent final disallowance of each of the 
veteran's claims on appeal came in the two decisions by the 
Board in April 1991.  The Board will consider whether new and 
material evidence has been submitted since those decisions.

Malaria Claim

The veteran is seeking service connection for malaria.  
Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  In the case of certain tropical diseases, including 
malaria, service connection may be presumed if the disease 
became manifest to a degree of 10 percent disabling or more 
within one year after separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).

The evidence that was associated with the veteran's claims 
file in April 1991 included medical records from service and 
after service, and statements from the veteran and persons 
who knew the veteran.  In reports of service medical 
examinations of the veteran in August 1941, September 1945, 
December 1945, he was not found to have malaria.  The claims 
file did not contain any records of medical treatment during 
service.  The report of a medical screening of the veteran in 
1956 reflects the veteran's report of a history of malaria in 
1942.

The claims file contained statements from persons who knew 
the veteran.  In 1952, Mr. G. M. O. wrote that he had served 
as a guerilla, and that the veteran was captured by the 
Japanese in July 1944, and was sick with malaria while he was 
kept in a Japanese garrison.  In 1960, Mr. N. B. C. wrote 
that he had been a neighbor of the veteran in 1943 and 1944, 
and that at that time the veteran had been sick with malaria 
that he had contracted while serving as a guerilla.  Also in 
1960, Mr. S. A. A. wrote that he had known the veteran in 
their hometown in the 1940s, and that in early 1944 the 
veteran had been sent home from guerilla service seriously 
sick with malaria.  In a June 1960 rating decision, the RO 
denied service connection for malaria.

In statements submitted in February, September, and December 
1990, the veteran indicated that he had received hospital 
treatment for malaria in January 1942.  He stated that he had 
intermittently become sick with malarial fever during his 
period of guerilla service, and that he had been sick with 
malaria during the time he was held prisoner by the Japanese, 
in July and August 1944.  In September 1990, Mr. P. A. O. 
wrote that he had served with veteran in a U.S. military 
unit, and that, in January 1942, veteran was hospitalized and 
treated for malaria.  Also in September 1990, Mr. S. A. wrote 
that he had served with the veteran in the guerilla movement 
in 1942 and 1943, and that the veteran had been sick with 
malaria while he was detained by the Japanese in July 1944.

In the April 1991 decision, the Board denied reopening of a 
claim for service connection for malaria, finding that 
evidence received since the June 1960 rating decision had not 
shown that the malaria had manifested during service or the 
year following service.

The evidence that has been added to the claims file since 
April 1991 includes additional statements from the veteran 
and persons who know him.  In March 2003, the veteran 
submitted a new claim for service connection for malaria.  He 
reported that he had become sick with malaria during service 
in 1942, with intermittent recurrences thereafter.

The veteran submitted several statements, dated in April 
2003, from fellow veterans.  Mr. E. R. wrote that he had 
served with the veteran in guerilla activities beginning in 
October 1942, and that he had seen the veteran become ill 
with attacks of malaria.  Mr. J. A. wrote that he had served 
with the veteran in guerilla activities, and that the veteran 
had suffered frequent attacks of malarial illness with an ear 
defect.  Mr. B. L. wrote that he had served with the veteran 
in August to December 1945, and that he had observed that the 
veteran was suffering with malaria and defective hearing.

Before the April 1991 Board decision, the claims file contain 
reports from the veteran of a history of malaria in 1942, 
with subsequent recurrences, including in 1944.  Fellow 
veterans corroborated that history.  There were no medical 
records from the 1940s, however, showing the presence of 
malaria at that time.  The evidence that has been added since 
1991 is limited to additional statements from the veteran and 
acquaintances reporting that the veteran had malaria in 1942 
and 1944.  These statements are mainly cumulative and 
redundant of the evidence considered in 1991.  The new 
evidence does not contain any medical evidence that the 
veteran had malaria during active service, or that he 
currently has malaria or a disability residual to past 
malaria.  As the new evidence does not address those issues, 
it does not raise a reasonable possibility of substantiating 
a claim for service connection for malaria.  Thus, the new 
evidence is not material, and there is not a basis to reopen 
the previously denied claim.

Ear Disorder Claim

The veteran is seeking service connection for a disability 
described as the impaction of both ears with cerumen.  The 
evidence that was associated with the veteran's claims file 
in April 1991 included medical records from service and after 
service, and statements from the veteran.

In reports of examinations of the veteran in August 1941, 
September 1945, December 1945, testing showed normal hearing 
in both ears, and the veteran was not found to have any ear 
abnormality.  There was no record of treatment of the veteran 
during service for any complaint or disorder involving the 
ears.

Statements from government physicians in 1971, 1974, and 1976 
certified that the physician had received treatment in 
December 1971, October 1974, and December 1976 for several 
conditions, including impacted cerumen in both ears.

In December 1989, the veteran submitted a claim for service 
connection for several conditions, including impacted cerumen 
in both ears.  In a July 1990 rating decision, the RO denied 
service connection for impacted cerumen in both ears.  The 
Board confirmed that denial on appeal in an April 1991 
decision.

The evidence that has been added to the claims file since 
April 1991 includes additional statements from the veteran 
and statements from persons who know him.  In March 2003, the 
veteran submitted a new claim for service connection for a 
bilateral ear disability.  He stated that he had developed 
the ear disorder while he was a POW in July and August 1944.  
In other statements submitted in 2003, the veteran asserted 
that his intermittent malaria had caused him to have 
defective hearing, and that the hearing defect had worsened 
due to mistreatment while he was a POW.

Lay statements dated in April 2003 included that of Mr. C. 
S., who wrote that he and the veteran had been held together 
as POWs in 1944, and that he and the veteran had both 
suffered ear defects resulting from maltreatment by Japanese 
soldiers while they were POWs.  Mr. J. A. wrote that he had 
served with the veteran in guerilla activities, and that the 
veteran had suffered frequent attacks of malarial illness 
with an ear defect.   Mr. B. L. wrote that he had served with 
the veteran in August to December 1945, and that he had 
observed that the veteran was suffering with malaria and 
defective hearing.

Prior to 1991, there was no medical evidence of impacted 
cerumen, defective hearing, or other disorder of the 
veteran's ears during his service.  Since 1991, statements 
from the veteran and men who served with him have been added, 
but no medical findings or opinions have been added.  The 
veteran's acquaintances reported that the veteran had seemed 
to have defective hearing in the 1940s, including during his 
active service in 1945.  In light of service examinations in 
1945 showing normal hearing, there is not a reasonable 
possibility fellow service members' recollections regarding 
the veteran's hearing during service many years earlier will 
show that the veteran had a hearing loss in service.  The 
more recent evidence is not material, and does not warrant 
reopening of the claim for service connection for a bilateral 
ear disorder.

POW Status Claim

The veteran is seeking POW status for purposes of eligibility 
for certain veterans' benefits.  Status as a former POW 
allows for service connection to be presumed for certain 
diseases, including post-traumatic osteoarthritis, for which 
the veteran has previously claimed service connection.  
38 U.S.C.A. § 1112(b) (West 2002 & Supp 2005); 38 C.F.R. 
§ 3.309(c) (2005).

For VA benefits purposes, a prisoner of war is a person who, 
while serving in the active military, naval or air service, 
was forcibly detained or interned in the line of duty by an 
enemy or foreign government, the agents of either, or a 
hostile force.  The VA shall accept the findings of the 
appropriate service department that a person was a POW during 
a period of war unless a reasonable basis exists for 
questioning it.  38 U.S.C.A. § 101(32) (West 2002); 38 C.F.R. 
§ 3.1(y) (2005).

For entitlement to compensation, VA may accept evidence of 
service submitted by a claimant, such as a DD 214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge, without verification from 
the appropriate service department if the evidence meets the 
following conditions: (1) the evidence is a document issued 
by the service department, (2) the document contains needed 
information as to length, time, and character of service; and 
(3) in the opinion of the VA the document is genuine and the 
information contained in it is accurate.  38 C.F.R. § 
3.203(a) (2005).

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of this 
section, the VA shall request verification of service from a 
service department. 38 C.F.R. § 3.203 (2005).

Generally, a service department determination as to an 
individual's military service shall be binding upon VA unless 
a reasonable basis exists for questioning it. Manibog v. 
Brown, 8 Vet. App. 465 (1996); Duro v. Derwinski, 2 Vet. App. 
530 (1992).

The veteran has reported that he served from December 1941 to 
May 1942 with the United States Armed Forces in the Far East 
(USAFFE), from October 1942 to August 1945 with guerilla 
forces in the Philippines, and from August 1945 to December 
1945 with the Philippine Army.

For purposes of eligibility for veteran's benefits, service 
in the Philippine Scouts and in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
including recognized guerilla service, may constitute 
recognized service in the Armed Forces of the United States.  
38 C.F.R. §§ 3.40, 3.41 (2005).  However, such service must 
be certified as qualifying by the appropriate military 
authority.  38 C.F.R. § 3.203.

In a form that the RO received in June 1960, the United 
States military provided information about the veteran's 
claimed and recognized service.  The military indicated that 
the veteran's guerilla service from October 1942 to August 
1945 was not supported, and that the veteran had no 
recognized guerilla service.  The U.S. military has 
recognized the veteran's USAFFE service from December 1941 to 
May 1942, and his Philippine Army service from August 1945 to 
December 1945, but has not recognized his claimed guerilla 
service from October 1942 to August 1945.

The evidence that was associated with the veteran's claims 
file in April 1991 included military records, and statements 
from the veteran and from persons who know him.  

During service, in August 1945 and December 1945, the veteran 
completed forms reporting his history of service and 
activities from first enlistment into the USAFFE through the 
present.  He reported that he served from December 1941 to 
May 1942 with the United States Armed Forces in the Far East 
(USAFFE), from October 1942 to August 1945 with guerilla 
forces in the Philippines, and from August 1945 to December 
1945 with the Philippine Army.  He reported that on May 10, 
1942, he had become a POW when his unit surrendered, and that 
on May 11, 1942, he had escaped while he and other prisoners 
were being marched.

In a statement from 1952 and two statements from 1960, three 
persons who had known the veteran in the 1940s wrote that the 
veteran had been captured and held at a Japanese garrison in 
1944.

In the June 1960 form, the U. S. military indicated that the 
veteran's alleged POW status from May 10 to 11, 1942, was not 
supported.

In a December 1989 statement, the veteran claimed that he had 
been a POW for thirteen days.  In a September 1990 statement, 
the veteran reported that he had been captured by Japanese 
soldiers on July 5, 1944 and held until August 4, 1944.  
In September 1990, the veteran submitted several affidavits 
from person who knew him in the 1940s.  Mr. P. A. O. wrote 
that he had served with the veteran in the USAFFE in 1942, 
and that the veteran had been with the unit when the unit 
surrendered in May 1942.  Three persons wrote that they had 
been involved in guerilla activities with the veteran in 
parts of 1942 through 1944, and one of those, Mr. S. A., 
indicated that he knew that the veteran had been captured by 
the Japanese and detained at a garrison in July 1944.

In April 1991, the Board denied the veteran's claim for 
benefits as a former POW, finding that there was no 
contemporaneously or officially recorded documentation of the 
imprisonment that the veteran reported.

The evidence that has been added to the claims file since the 
April 1991 Board decision includes additional statements from 
the veteran and persons who know him.  In statements 
submitted in 2003 through 2005, the veteran has reiterated 
that he was a POW from May 10 to May 11, 1942, and from July 
5 to August 4, 1944.  The RO received affidavits dated in 
April 2003, October 2003, and December 2004.  Mr. C. S. wrote 
that he had been a POW with the veteran, and that they had 
been released in August 1944.  Others who had known the 
veteran in the 1940s, some as fellow guerilla fighters, 
stated that they had been aware in July 1944 of the veteran's 
capture and imprisonment.

As the veteran's claimed guerilla service in 1942 to 1945 has 
not been recognized by the military, POW status may not be 
established based on claimed imprisonment in 1944.

When the Board, in April 1991, denied the veteran's 
entitlement to benefits based on POW status, the Board found 
that it was not shown that the veteran had been a POW for 30 
days or more.  Under the law and regulations in effect at 
that time, benefits due to POW status required that the 
claimant have been a POW for not less than 30 days.  
38 U.S.C.A. § 312(b) (later redesignated 38 U.S.C.A. 
§ 1112(b).  With revision of 38 U.S.C.A. § 1112(b) in 2003, 
the requirement of 30 days of detainment for presumption of 
service connection was eliminated for some of the diseases 
subject to the presumption.  Under current law, then, 
imprisonment for less than 30 days can be a basis for 
establishing POW status and associated benefits.

While he was in service, in 1945, the veteran reported having 
been a POW for two days on May 10 and 11, 1942.  In the June 
1960 form, however, the U. S. military found that the 
veteran's alleged POW status from May 10 to 11, 1942, was not 
supported.  The evidence before the Board in April 1991 did 
not include military recognition of the veteran's claimed 
prisoner status in May 1942.  The evidence that has been 
added since April 1991 includes additional lay statements 
regarding the veteran's wartime experiences, but does not 
include any military finding regarding the claimed 
imprisonment.  As such, the added evidence does not raise a 
reasonable possibility of substantiating the claim for POW 
status.  Therefore, that claim may not be reopened.


ORDER

The appeal seeking to reopen a claim for service connection 
for malaria is denied.

The appeal seeking to reopen a claim for service connection 
for a bilateral ear disorder is denied.

The appeal seeking to reopen a claim for POW status is 
denied.




____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


